SULLIVAN, J.
1. Where purchasers of automobile when sued for price set up vendor’s misrepresentation, but did not sue for damages, and findings therein were that they relied on misrepresentations, in their action against vendor for misrepresentations, since proof of knowledge of deceit was lacking in former case, record thereof was inadmissible in instant action as conclusive proof of fraud.
2. To sustain claim of deceit knowledge of guilt must be proved.
*7633. An issue once adjudicated becomes proof, and it is unnecessary to readjudicate it if in litigation there are same parties, same transaction, and identical issues.
4. Where in former action between same parties issue of damages for fraud in misrepresentation of automobile was adjudicate'd, it cannot be adjudicated affirmatively in subsequent action by defendant for damages for plaintiffs’ misrepresentation.
(Levine, PJ., and Vickery, J., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.